
	
		II
		110th CONGRESS
		1st Session
		S. 1154
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Nelson of Nebraska
			 (for himself and Mr. Craig) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote biogas production, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Biogas Production Incentive Act of
			 2007.
		2.Credit for
			 production of biogas from certain renewable feedstocks
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 40A the
			 following new section:
				
					40B.Biogas
				produced from certain renewable feedstocks
						(a)General
				ruleFor purposes of section 38, the qualified biogas production
				credit for any taxable year is an amount equal to the product of—
							(1)$4.27, and
							(2)each million
				British thermal units (mmBtu) of biogas—
								(A)produced by the
				taxpayer—
									(i)from qualified
				energy feedstock, and
									(ii)at a qualified
				facility during the 7-year period beginning on the date the facility was
				originally placed in service, and
									(B)either—
									(i)sold by the
				taxpayer to an unrelated person during the taxable year, or
									(ii)used by the
				taxpayer during the taxable year.
									(b)Definitions
							(1)BiogasThe
				term biogas means a gas that—
								(A)is derived by
				processing qualified energy feedstock in an anaerobic digester, and
								(B)contains—
									(i)at least 60
				percent methane, and
									(ii)carbon dioxide
				and trace gases.
									(2)Qualified
				energy feedstock
								(A)In
				generalThe term qualified energy feedstock
				means—
									(i)manure of
				agricultural livestock, including litter, wood shavings, straw, rice hulls,
				bedding material, and other materials incidentally collected with the
				manure,
									(ii)any
				nonhazardous, cellulosic, or other organic agricultural or food industry
				byproduct or waste material that is derived from—
										(I)harvesting
				residues,
										(II)wastes or
				byproducts from fermentation processes, ethanol production, biodiesel
				production, slaughter of agricultural livestock, food production, food
				processing, or food service, or
										(III)other organic
				wastes, byproducts, or sources, or
										(iii)solid wood
				waste materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings.
									(B)ExclusionsThe
				term qualified energy feedstock does not include—
									(i)pressure-treated,
				chemically-treated, or painted wood wastes,
									(ii)municipal solid
				waste,
									(iii)landfills,
				or
									(iv)paper that is
				commonly recycled.
									(C)Agricultural
				livestockThe term agricultural livestock means
				poultry, cattle, sheep, swine, goats, horses, mules, and other equines.
								(3)Qualified
				facilityThe term qualified facility means a
				facility that—
								(A)uses anaerobic
				digesters to process qualified energy feedstock into biogas,
								(B)is owned by the
				taxpayer,
								(C)is located in the
				United States,
								(D)is originally
				placed in service before January 1, 2018, and
								(E)the biogas output
				of which is—
									(i)marketed through
				interconnection with a gas distribution or transmission pipeline, or
									(ii)used on-site or
				off-site in a quantity that is sufficient to offset the consumption of at least
				50,000 mmBtu annually of commercially–marketed fuel derived from coal, crude
				oil, natural gas, propane, or other fossil fuel.
									(c)Special
				rulesFor purposes of this section—
							(1)Production
				attributable to the taxpayerIn the case of a facility in which
				more than 1 person has an ownership interest, except to the extent provided in
				regulations prescribed by the Secretary, production from the qualified facility
				shall be allocated among such persons in proportion to their respective
				ownership interests in the gross sales from such qualified facility.
							(2)Related
				personsPersons shall be treated as related to each other if such
				persons would be treated as a single employer under the regulations prescribed
				under section 52(b). In the case of a corporation which is a member of an
				affiliated group of corporations filing a consolidated return, such corporation
				shall be treated as selling biogas to an unrelated person if such biogas is
				sold to such a person by another member of such group.
							(3)Pass-thru in
				the case of estates and trustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(4)Coordination
				with credit from producing fuel from a nonconventional sourceThe
				amount of biogas produced and sold or used by the taxpayer during any taxable
				year which is taken into account under this section shall be reduced by the
				amount of biogas produced and sold by the taxpayer in such taxable year which
				is taken into account under section 45K.
							(5)Credit
				eligibility in the case of government-owned facilities using poultry
				wasteIn the case of a facility using poultry waste to produce
				biogas and owned by a governmental unit, subparagraph (B) of subsection (b)(3)
				shall be applied by substituting is leased or operated by the
				taxpayer for is owned by the taxpayer.
							(d)Transferability
				of credit
							(1)In
				generalA taxpayer may transfer the credit under this section
				through an assignment to any person. Such transfer may be revoked only with the
				consent of the Secretary.
							(2)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under paragraph (1) is claimed once and not reassigned by
				such other person.
							(e)Adjustment
				based on inflation
							(1)In
				generalThe $4.27 amount under subsection (b)(1) shall be
				adjusted by multiplying such amount by the inflation adjustment factor for the
				calendar year in which the sale occurs. If any amount as increased under the
				preceding sentence is not a multiple of 0.1 cent, such amount shall be rounded
				to the nearest multiple of 0.1 cent.
							(2)Computation of
				inflation adjustment factor
								(A)In
				generalThe Secretary shall, not later than April 1 of each
				calendar year, determine and publish in the Federal Register the inflation
				adjustment factor in accordance with this paragraph.
								(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the GDP implicit price deflator for the preceding calendar year and
				the denominator of which is the GDP implicit price deflator for calendar year
				2007. The term GDP implicit price deflator means the most recent
				revision of the implicit price deflator for the gross domestic product as
				computed and published by the Department of Commerce before March 15 of the
				calendar
				year.
								.
			(b)Credit treated
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986 is amended by striking plus at the end of paragraph (30),
			 by striking the period at the end of paragraph (31) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(32)the qualified
				biogas production credit under section
				40B(a).
					.
			(c)Credit allowed
			 against AMTSection 38(c)(4)(B) of the Internal Revenue Code of
			 1986 is amended by striking and at the end of clause (i), by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)the credit
				determined under section
				40B.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 40A the following new item:
				
					
						Sec. 40B. Biogas produced from certain renewable
				feedstocks.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to biogas
			 produced and sold or used in taxable years beginning after the date of the
			 enactment of this Act.
			3.Incentives for
			 biogas productionTitle IX of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 amended by adding at the end the following:
			
				9012.Counter-cyclical
				payments for the production of biogas from certain renewable feedstock
				resources
					(a)DefinitionsIn
				this section:
						(1)Agricultural
				livestockThe term agricultural livestock
				means—
							(A)poultry;
							(B)cattle;
							(C)sheep;
							(D)swine;
							(E)goats;
							(F)horses;
							(G)mules; and
							(H)other
				equines.
							(2)BiogasThe
				term biogas means a gas that—
							(A)is produced at a
				qualified facility;
							(B)is derived by
				processing qualified energy feedstock in an anaerobic digester; and
							(C)contains—
								(i)at least 60
				percent methane; and
								(ii)carbon dioxide
				and trace gases.
								(3)ProviderThe
				term provider means a provider of qualified energy feedstock,
				including a farmer, rancher, rural small business, agricultural cooperative,
				and partnership.
						(4)Qualified
				biogas producerThe term qualified biogas producer
				means a person that operates a qualified facility.
						(5)Qualified
				energy feedstock
							(A)In
				generalThe term qualified energy feedstock
				means—
								(i)manure of
				agricultural livestock, including litter, wood shavings, straw, rice hulls,
				bedding material, and other materials incidentally collected with the
				manure;
								(ii)any
				nonhazardous, cellulosic, or other organic agricultural or food industry
				byproduct or waste material that is derived from—
									(I)harvesting
				residues;
									(II)wastes or
				byproducts from fermentation processes, ethanol production, biodiesel
				production, slaughter of agricultural livestock, food production, food
				processing, or food service; or
									(III)other organic
				wastes, byproducts, or sources; or
									(iii)solid wood
				waste materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings.
								(B)ExclusionsThe
				term qualified energy feedstock does not include—
								(i)pressure-treated,
				chemically-treated, or painted wood wastes;
								(ii)municipal solid
				waste;
								(iii)landfills;
				or
								(iv)paper that is
				commonly recycled.
								(6)Qualified
				facilityThe term qualified facility means a
				facility that—
							(A)uses anaerobic
				digesters to process qualified energy feedstock into biogas;
							(B)is located in the
				United States; and
							(C)the biogas output
				of which is—
								(i)marketed through
				interconnection with a gas distribution or transmission pipeline; or
								(ii)used on-site or
				off-site in a quantity that is sufficient to offset the consumption of at least
				50,000 mmBtu annually of commercially–marketed fuel derived from coal, crude
				oil, natural gas, propane, or other fossil fuel.
								(b)Counter-cyclical
				payments
						(1)In
				generalThe Secretary shall use such funds of the Commodity
				Credit Corporation as are necessary to make counter-cyclical payments in
				accordance with this subsection to qualified biogas producers for qualified
				facilities placed in service before December 31, 2013.
						(2)Payment
				amount
							(A)In
				generalThe amount of the payments described in paragraph (1)
				shall be equal to the product obtained by multiplying—
								(i)the applicable
				amount calculated under subparagraph (B); and
								(ii)the mmBtus of
				biogas that is produced in any year during the 10-year period beginning on the
				date on which the qualified facility is placed into service.
								(B)Applicable
				amountThe applicable amount under subparagraph (A)(i) is the
				amount equal to 1.0 cent for every 1.0 cent that the annual average of average
				daily prices of natural gas on the Henry Hub Natural Gas Futures Market of the
				New York Mercantile Exchange is below $7.50 per mmBtu, as adjusted for
				inflation by the Secretary.
							(3)Payment
				timingThe Secretary shall make payments under this subsection
				once per calendar year, on a date determined by the Secretary.
						(4)Use of
				paymentsAs a condition on receipt of payments under this
				subsection, a qualified biogas producer shall agree to use the payments first
				to pay down loans and other obligations incurred by the qualified biogas
				producer for the physical facilities designed, built, and used to produce
				biogas.
						(c)Transportation
				costs
						(1)Definition of
				SecretaryIn this subsection, the term Secretary
				means the Secretary, acting in consultation with the Secretary of Energy and
				the Administrator of the Environmental Protection Agency.
						(2)In
				generalThe Secretary shall make loans, loan guarantees, and
				grants to providers—
							(A)for collecting
				qualified energy feedstock and transporting the feedstock to a qualified
				facility that produces biogas using manure of agricultural livestock from
				multiple, smaller farming operations, as determined by the Secretary; or
							(B)for the purchase
				or construction of equipment or facilities used in connection with the
				collection and transportation under subparagraph (A).
							(3)EligibilityTo
				be eligible to receive a grant under this subsection, a provider shall—
							(A)demonstrate
				financial need, as determined by the Secretary; and
							(B)submit to the
				Secretary a description of—
								(i)the terms and
				conditions of the commitment by a qualified facility to accept the qualified
				energy feedstock from the provider;
								(ii)the location of
				the qualified facility; and
								(iii)a plan for
				environmentally–sound and economically–sustainable continued transportation of
				the qualified energy feedstock.
								(4)Cost
				sharing
							(A)In
				general
								(i)GrantsThe
				amount of a grant under this subsection shall not exceed 75 percent of the
				annual cost of the activity funded under paragraph (2)(A).
								(ii)Maximum amount
				of combined grant and loanThe combined amount of a grant and
				loan made or guaranteed for purchase or construction of equipment used in
				connection with transport of qualified energy feedstock shall not exceed 75
				percent of the cost of the activity funded under paragraph (2)(B).
								(B)FactorsIn
				determining the amount of a grant or loan, the Secretary shall take into
				consideration, as applicable—
								(i)the size,
				location, and biogas production efficiency of the qualified facility;
								(ii)the estimated
				quantity of biogas to be produced by the qualified facility;
								(iii)the number of
				farms, ranches, or small rural businesses within a reasonable distance of the
				qualified facility, as determined by the Secretary;
								(iv)the expected
				environmental benefits of producing biogas from qualified energy feedstocks by
				the qualified facility; and
								(v)such other
				factors as the Secretary determines to be appropriate.
								(5)Interest
				rate
							(A)In
				generalA loan made by the Secretary under this subsection shall
				bear interest at the rate equivalent to the rate of interest charged on
				Treasury securities of comparable maturity on the date the loan is
				approved.
							(B)DurationThe
				interest rate for each loan will remain in effect for the term of the
				loan.
							(6)Funding
							(A)In
				generalNotwithstanding any other provision of law, on October 1,
				2007, and on each October 1 thereafter through October 1, 2011, out of any
				funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
				shall transfer to the Secretary to carry out this subsection $10,000,000, to
				remain available until expended.
							(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				subparagraph (A), without further appropriation.
							(d)Implementation
						(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall promulgate such regulations as are necessary
				to implement this section, including a notice describing the method by which
				the Secretary determines and adjusts the average price under subsection
				(b)(2)(B).
						(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
							(A)the notice and
				comment provisions of section 553 of title 5, United States Code;
							(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking; and
							(C)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act).
							.
		
